DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0249742 A1 (“Price”) in view of US 2013/0223525 A1 (“Zhou”) and US 2016/0070900 A1 (“Kim”).
Regarding claim 1, Price discloses a method of reference frame detection using sensor metadata, the method comprising: storing a plurality of first frames each corresponding to first metadata (e.g. see REF. Pictures 1-n in Fig. 2 stored in reference picture cache 230 with metadata identifiers M1-Mn that indicate, for each stored reference picture, the preprocessing filter(s) that were applied to the corresponding source video pictures when the reference picture was coded, e.g. see at least paragraph [0017]), wherein the first metadata for each first frame of the plurality of first frames is based on first sensor data from a sensor (e.g. see pre-processing algorithms selected in response to content of source video from camera as illustrated in Fig. 2, e.g. see at least paragraphs [0004], [0018]); generating a second frame (e.g. see pre-processing filter(s) applied to the source video picture, e.g. see at least paragraph [0018]; thus, the pre-processed source video picture is generated that corresponds to the pre-processing filter(s) applied) having second metadata (e.g. see metadata identifiers M1-Mn that indicate, for each stored reference picture, the preprocessing filter(s) that were applied to the corresponding source video pictures when the reference picture was coded, e.g. see at least paragraph [0017]) that is based on second sensor data from the sensor (e.g. see pre-processing algorithms selected in response to content of source video from camera as illustrated in Fig. 2, e.g. see at least paragraphs [0004], [0018]); identifying, based on the first metadata and the second metadata, a reference frame of the plurality of first frames (e.g. see the coding engine controller 240 may compare the pre-processing filter(s) that were applied to the source video picture to the pre-processing filter(s) that are identified by the respective metadata identifiers M1-Mn… select a matching reference picture as a source of prediction, e.g. see at least paragraph [0018]), wherein the reference frame is identified based on a similarity of metadata of the reference frame to the second metadata (e.g. see if the comparison, i.e. metadata of the source video picture compared to metadata M1-Mn of reference pictures in reference cache 230, identifies a match, the controller 240 may select a matching reference picture as a source of prediction, e.g. see at least paragraph [0018]); and based on the identification, encoding the second frame based on the reference frame (e.g. see coding engine 220 may perform coding operations on the pre-processed video sequence, e.g. see at least paragraph [0015]).        
Although Price discloses the sensor, it is noted Price differs from the present invention in that it fails to particularly disclose a plurality of sensors. Further, although Price discloses identifying, based on the first metadata and the second metadata, a reference frame of the plurality of first frames, wherein the reference frame is identified based on a similarity of metadata of the reference frame to the second metadata, it is noted Price differs from the present invention in that it fails to particularly disclose exceeding a threshold similarity. Zhou and Kim however, teach a plurality of sensors (Zhou: e.g. see motion detectors for example gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]) and teaches identifying, based on the first metadata and the second metadata (Zhou: e.g. see each stored reference frame and/or patch may have stored with it data representing motion, i.e. metadata, of the respective frame and/or patch from motion detectors such as gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]; thus, Zhou teaches Price to also include motion data in the metadata when storing reference pictures to use for searching reference pictures), a reference frame of the plurality of first frames, wherein the reference frame is identified based on a similarity of metadata of the reference frame to the second metadata exceeding a threshold similarity (Zhou: e.g. see searching among the reference picture cache and the prediction cache may be constrained to reference pictures and/or patches that exhibit similar degrees of motion as the pixel being coded, e.g. see at least paragraph [0032]; a person having ordinary skill in the art would have no difficulty recognizing to use a threshold similarity (such as taught by Kim in 710-720 in Fig. 7, e.g. see at least paragraphs [0054], [0081]) in order to objectively judge the degrees of motion of the reference picture  compared to the pixel block being coded in order to find a reference picture that at least exhibit similar degrees of motion as the pixel block being coded above a certain threshold similarity).    
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Price, Zhou and Kim before him/her, to modify the coupled video pre-processor and codec including reference picture filter that minimizes coding expense during pre-processing mode transitions of Price with Zhou and Kim in order to objectively decide and search reference pictures that exhibit similar degrees of motion as the pixel block being coded to improve coding efficiency.  
Regarding claim 2, although Price discloses the sensor, it is noted Price differs from the present invention in that it fails to particularly disclose wherein the plurality of sensors comprise an accelerometer, a magnetometer, or a gyroscope. Zhou however, teaches wherein the plurality of sensors comprise an accelerometer, a magnetometer, or a gyroscope (e.g. see accelerometer, e.g. see at least paragraph [0032]). The motivation above in the rejection of claim 1 applies here. 
Regarding claims 8-9, 15-16, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Zhou and Kim in further view of US 2019/0045213 A1 (“Raut”).
Regarding claim 3, although Price in view of Zhou teaches the plurality of sensors (Zhou: e.g. see motion detectors for example gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]), it is noted Price differs from the present invention in that it fails to particularly disclose wherein at least one of the plurality sensors comprise an Inertial Measurement Unit (IMU).  Raut however, teaches wherein at least one of the plurality sensors comprise an Inertial Measurement Unit (IMU) (e.g. see inertial measurement unit (IMU), e.g. see at least paragraphs [0028]-[0029]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Price, Zhou, Kim and Raut before him/her, to incorporate Raut into the coupled video pre-processor and codec including reference picture filter that minimizes coding expense during pre-processing mode transitions of Price as modified by Zhou and Kim in order to obtain 3 degrees of freedom data to use for increasing compression efficiency for processing video content with rotation, zoom and other effects.    
Regarding claims 10, 17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Zhou and Kim in further view of US 2019/0045213 A1 (“Raut”) and US 2021/0098837 A1 (“Ashwood”).
Regarding claim 4, although Price in view of Zhou teaches wherein generating the second frame comprises: generating the second sensor data based on the plurality of sensors (Zhou: e.g. see motion detectors for example gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]); and generating the second metadata (Zhou: e.g. see each stored reference frame and/or patch may have stored with it data representing motion, i.e. metadata, of the respective frame and/or patch from motion detectors such as gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]; thus, Zhou teaches Price to also include motion data in the metadata when storing reference pictures to use for searching reference pictures), it is noted Price differs from the present invention in that it fails to particularly disclose by applying a sensor fusion algorithm to the second sensor data. Raut and Ashwood however, teach generating the second metadata (Raut: e.g. see position and orientation data as metadata, e.g. see at least paragraph [0031], and see current pose 221 and reference pose 223 in Fig. 2) by applying a sensor fusion algorithm to the second sensor data (Raut: e.g. see inertial measurement unit (IMU) providing 3-DOF data or information, e.g. see at least paragraphs [0028]-[0029]; and see Ashwood: IMU combines or fuses linear acceleration (or gravity vector) data from its accelerometers and rotational rate data from its gyroscopes (sometimes also heading data from its magnetometers) to measure and report a body’s specific force, angular rate, and sometimes the magnetic field surround the body, e.g. see at least paragraph [0034]).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Price, Zhou, Kim, Raut and Ashwood before him/her, to incorporate Raut and Ashwood into the coupled video pre-processor and codec including reference picture filter that minimizes coding expense during pre-processing mode transitions of Price as modified by Zhou and Kim in order to obtain 3 degrees of freedom data, by using typical configurations of inertial measurement units, to use for increasing compression efficiency for processing video content with rotation, zoom and other effects.  
Regarding claim 5, Price in view of Raut and Ashwood further teaches wherein the second sensor data comprises magnetic field data, linear acceleration data, or angular rate data (Raut: e.g. see inertial measurement unit (IMU) providing 3-DOF data or information, e.g. see at least paragraphs [0028]-[0029]; and see Ashwood: IMU combines or fuses linear acceleration (or gravity vector) data from its accelerometers and rotational rate data from its gyroscopes (sometimes also heading data from its magnetometers) to measure and report a body’s specific force, angular rate, and sometimes the magnetic field surround the body, e.g. see at least paragraph [0034]). The motivation above in the rejection of claim 4 applies here.  
Regarding claim 6, Price in view of Raut and Ashwood further teach wherein the second metadata comprises an angle of orientation (Raut: e.g. see position and orientation data as metadata, e.g. see at least paragraph [0031], and see current pose 221 and reference pose 223 in Fig. 2), a heading, a linear acceleration, or a measured gravity (Raut: e.g. see inertial measurement unit (IMU) providing 3-DOF data or information, e.g. see at least paragraphs [0028]-[0029]; and see Ashwood: IMU combines or fuses linear acceleration (or gravity vector) data from its accelerometers and rotational rate data from its gyroscopes (sometimes also heading data from its magnetometers) to measure and report a body’s specific force, angular rate, and sometimes the magnetic field surround the body, e.g. see at least paragraph [0034]).  The motivation above in the rejection of claim 4 applies here.  
Regarding claims 11-13, 18-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Zhou and Kim in further view of US 8588272 B1 (“Pejhan”).
Regarding claim 7, although Price discloses wherein storing the plurality of first frames comprises storing the plurality of first frames in a cache (e.g. see REF. Pictures 1-n in Fig. 2 stored in reference picture cache 230 with metadata identifiers M1-Mn that indicate, for each stored reference picture, the preprocessing filter(s) that were applied to the corresponding source video pictures when the reference picture was coded, e.g. see at least paragraph [0017]); and wherein identifying the reference frame comprises identifying the reference frame from the cache (e.g. see the coding engine controller 240 may compare the pre-processing filter(s) that were applied to the source video picture to the pre-processing filter(s) that are identified by the respective metadata identifiers M1-Mn… select a matching reference picture as a source of prediction, e.g. see at least paragraph [0018]), it is noted that Price differs from the present invention in that it fails to particularly disclose a buffer. However, buffer for storing reference frames is notoriously well-known in the art of video compression. For example, Pejhan teaches a buffer (e.g. see multi-frame buffer 120 in Fig. 1 used for storing reference frames, e.g. see at least col. 5, ll. 19-23).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Price, Zhou, Kim and Pehjan before him/her, to incorporate Pehjan into the coupled video pre-processor and codec including reference picture filter that minimizes coding expense during pre-processing mode transitions of Price as modified by Zhou and Kim in order to provide a maximum coverage or distribution of the reference frames. 
	Regarding claims 14, 21, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 9-10 of the Remarks that the Prior art do not teach “identifying, based on the first metadata and the second metadata, a reference frame of the plurality of first frames, wherein the reference frame is identified based on a similarity of metadata of the reference frame to the second metadata exceeding a threshold similarity” because (1) “the metadata of Price is not based on sensor data from a sensor and is instead based on a preprocessing filter used on an input filter”, (2) “Zhou merely describes that a reference frame may be stored with motion data and can be searched for based on similarity to a pixel block that is being coded” and (3) “Kim merely describes determining a degree of similarity of motions between a smart watch and an electronic device to determine whether access to the electronic device is authorized.”
However, the examiner respectfully disagrees. It is noted that the rejection is based on the teachings of the prior art as a whole. It appears that applicant’s arguments address the teachings of Price, Zhou and Kim individually and do not address the combined teachings of Price in view of Zhou and Kim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is explained above how the combined teachings of Price in view of Zhou and Kim as a whole meet the limitations in the broadest reasonable sense. It was also detailed in the previous office action, dated 4/14/22, in the Response to Arguments Section. Zhou in paragraph [0032] teaches that each stored reference frame and/or patch may have stored with it data representing motion, i.e. metadata, of the respective frame and/or patch from motion detectors such as gyroscopes, GPS systems and/or accelerometer, e.g. see at least paragraph [0032]; thus, Zhou teaches Price to also include motion data in the metadata when storing reference pictures to use for searching reference pictures; the paragraph continues to teach that  searching among the reference picture cache and the prediction cache may be constrained to reference pictures and/or patches that exhibit similar degrees of motion as the pixel being coded; a person having ordinary skill in the art would have no difficulty recognizing to use a threshold similarity in order to objectively judge the degrees of motion of the reference picture  compared to the pixel block being coded in order to find a reference picture that at least exhibit similar degrees of motion as the pixel block being coded above a certain threshold similarity. This is already enough to make a rejection under 103 but Kim was added in order to make it clear that motion similarity threshold is well-known in the art for objectively making a decision whether degree of motion is similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhai et al., US 2013/0195183 A1, discloses video coding efficiency with camera metadata
Srinivasamurthy et al., US 2011/0109753 A1, discloses a method and system to improve the performance of a video encoder
Soroushian et al., US 2014/0003501 A1, discloses systems and methods for compressing geotagged video

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Francis Geroleo/Primary Examiner, Art Unit 2485